DETAILED ACTION

The Applicant’s amendment filed on July 15, 2022 was received.  Claims 1-2 and 4 were canceled.  Claims 3 and 5-7 were amended.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action issued May 10, 2022.

Drawings
The objection to the drawings is withdrawn because the specification has been amended.

Specification
The objection the specification is withdrawn because the specification has been amended.

Claim Objections
The objection to the claims is withdrawn because the claims have been amended.

Claim Rejections - 35 USC § 112
The claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, on claims 1-7 are withdrawn, because the claims have been amended.

Claim Rejections
The claim rejections under 35 U.S.C. 103 as being unpatentable over Vohringer et al. and Marino et al. on claims 1-2 and 4 are withdrawn, because the claims have been canceled.

Reasons for Allowance
Claims 3 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to independent claim 3, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the filter plate and the bottom filter plate are installed in a storage frame in a drawer scheme and configured in a structure capable of being drawn and inserted, and a cover is installed in a rearmost side of the filter plate, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 5, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of the rotating filter plate is constituted by a net, fixation strips assembled to both side ends of the net and having through-holes capable of being coupled with the sprockets, and coupling plates assembled to upper and lower side of the net to be assembled and installed in the sprockets, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
In regards to independent claim 7, the prior art has been discussed, but is silent in regards to the added limitations of the claimed features of an exhaust filter is installed in the exhaust duct, a filter is installed between the bottom and the collector, and a second filter is installed between the circulation pump and the paint tank, in combination with the other limitations set forth in the independent claim.  Further, no other prior art was located that fairly suggested the claimed invention in whole or in part in the time provided for the application, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Binu Thomas whose telephone number is (571)270-7684. The examiner can normally be reached Monday to Thursday, 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Binu Thomas/
Primary Examiner, Art Unit 1717